Title: From James Madison to Thomas Worthington, 20 June 1801
From: Madison, James
To: Worthington, Thomas


Sir
Washington June 20. 1801
The Bearer Mr Shields having occasion to visit to the N. Western territory, where he will be an entire stranger, I avail myself of the slight acquaintance I have with you, as an apology for introducing him to your attention. He has long been known to me, and I feel myself bound in justice to say of him, that he has a well-informed mind, irreproachable integrity, good qualifications for business in several branches, and of great modesty of disposition. I have not enquired into his particular object in his proposed trip, but have no doubt that it will appear to be entitled to patronage. Very respectfully I am Sir, Your Most Obedt. servant
James Madison
 

   
   RC (OHi).



   
   Possibly William Bayard Shields, who was related to the Bayard family of Delaware. He later was involved in the Mississippi arrest and grand jury proceedings against Aaron Burr, and after 1809 he was governor of that territory (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va., 1984—)., 1:349 n. 1).



   
   Thomas Worthington (1773–1827), born near Charleston, Virginia (now West Virginia), went to the Ohio country as a surveyor in 1796 and was appointed register of the federal land office at Chillicothe in May 1800. As a territorial legislator, Worthington assumed leadership of the “Chillicothe Junto” that represented the Republican party in Ohio and promoted statehood. Jefferson named him supervisor of the Northwestern revenue district early in 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:353, 422).


